DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10, 13-20, 24, 29 and 31-41 are pending in the instant invention.  According to the Amendments to the Claims, filed May 10, 2022, claims 1, 2, 13, 20, 24, 29 and 31-34 were amended, claims 11, 12, 21-23, 25-28 and 30 were cancelled and claims 35-41 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2019/028577, filed July 22, 2019, which claims priority under 35 U.S.C. § 119(a-d) to JP 2018-138029, filed July 23, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on June 17, 2021, is acknowledged: a) Group I - claims 1-10 and 13-20; and b) substituted lactam of Formula (1) - p. 101, Example 37.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
lactams of the Formula (1), where (a) is a single bond; n = 2; t = 2; Ring Q1 = -Formula (2), shown to the left, wherein (b) is a single bond, m = 0, Ring Q3 = -optionally substituted pyrazol-4,5-diyl, X = -CRFRG-, and Y = N; Ring Q2 = -Formula (3a), shown to the right; V = -CRARB-; and Z = -CRJ-, respectively, which encompass the elected species, were found to be free of the prior art.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted lactams of the Formula (1), where t = 2; and Ring Q1 = -Formula (2), shown to the left, wherein Y = N, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 103 in the Non-Final Rejection, mailed on February 19, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on February 19, 2021, the instant Markush claim was restricted to substituted lactams of the Formula (1), where t = 2; and Ring Q1 = -Formula (2), shown to the left above, wherein Y = N, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on February 19, 2021.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted lactams of the Formula (1).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 24, 29, 31, 32 and 35-38, directed to a method for treating a central nervous system disease or disorder or a mental disease or disorder in a patient, wherein the method comprises administering… a substituted lactam of the Formula (1), (ii) claim 33, directed to a method for treating a central nervous system disease or disorder or a mental disease or disorder in a patient, wherein the method comprises administering… a medicament comprising a substituted lactam of the Formula (1); and (iii) claims 34 and 39-41, directed to a method for treating a central nervous system disease or disorder or a mental disease or disorder in a patient, wherein the method comprises administering… at least one drug and a substituted lactam of the Formula (1), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on November 5, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on February 19, 2021, the Final Rejection, mailed on July 9, 2021, or the Non-Final Rejection, mailed on January 12, 2022.

	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 10, 2022.
	Thus, a fourth Office action and prosecution on the merits of claims 1-10, 13-20, 24, 29 and 31-41 is contained within.

Reasons for Allowance

	Claims 1-10, 13-20, 24, 29 and 31-41 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted lactams of the Formula (1), as recited in claim 1.
	Consequently, the limitation on the core of the substituted lactams of the Formula (1) that is not taught or fairly suggested in the prior art is Ring Q1 on the periphery of the substituted lactam core.  This limitation is present in the recited species of claim 18.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula (1):


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(1)

or a pharmaceutically acceptable salt thereof,

wherein:

	Ring Q1 is Formula (2):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(2)

wherein:

	Ring Q3 is a 5- or 6-membered aromatic heterocyclic ring;

	wherein the 5- or 6-membered aromatic heterocyclic ring is optionally substituted with 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, cyano, C1-6 alkyl, NH2, OH, OC1-6 alkyl, and C3-10 cycloalkyl;

	wherein each C1-6 alkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen and OC1-6 alkyl;

	wherein each NH2 substituent of Ring Q3 is optionally and independently substituted with 1 or 2 independently selected C1-6 alkyl substituents;

	wherein each OC1-6 alkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen and a saturated 4- to 8-membered heterocyclyl; and

	wherein each C3-10 cycloalkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents;

	W is -CRCRD-;
	X is -CH2-;
	Y is N;
	m is 0;
	bond (b) is a single bond; and
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is the point of attachment to V;

	Ring Q2 is Formula (3a) or Formula (3b):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (3a) or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (3b)
wherein:

	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is the point of attachment to Z;

	each V is independently -CRARB-;
	Z is C, CRJ, or N;

	R1a is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1b is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1c is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1d is hydrogen, halogen, or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;

	R2a is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;

	wherein the C1-6 alkyl or OC1-6 alkyl of R2a is optionally substituted with 1, 2, or 3 independently selected halogen substituents; and

	wherein the NH2 of R2a is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;

R2b is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;

	wherein the C1-6 alkyl or OC1-6 alkyl of R2b is optionally substituted with 1, 2, or 3 independently selected halogen substituents; and

	wherein the NH2 of R2b is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;

R2c is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;

	wherein the C1-6 alkyl or OC1-6 alkyl of R2c is optionally substituted with 1, 2, or 3 independently selected halogen substituents; and

	wherein the NH2 of R2c is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;

R2d is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;

	wherein the C1-6 alkyl or OC1-6 alkyl of R2d is optionally substituted with 1, 2, or 3 independently selected halogen substituents; and

	wherein the NH2 of R2d is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents;

	each RA is independently hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein each C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents;
	each RB is independently hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein each C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents;
	RC is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	RD is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	RJ is hydrogen, C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl, wherein the C1-6 alkyl, OC1-6 alkyl, or C3-10 cycloalkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;

	bond (a) is a single or double bond;
	n is 1 or 2; and
	t is 2;

with the provisos that:

(I)	when Ring Q3 is an optionally substituted 5-membered aromatic heterocyclic ring, then R2a is hydrogen, R2b is hydrogen, R2c is hydrogen, and R2d is hydrogen; and

(II)	when bond (a) is a double bond, then Z is C.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q3 is a 5- or 6-membered aromatic heterocyclic ring;

	wherein the 5- or 6-membered aromatic heterocyclic ring is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, cyano, C1-6 alkyl, OC1-6 alkyl, and C3-10 cycloalkyl;

	wherein each C1-6 alkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents;

	wherein each OC1-6 alkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen and a saturated 4- to 8-membered heterocyclyl; and

	wherein each C3-10 cycloalkyl substituent of Ring Q3 is optionally and independently substituted with 1, 2, or 3 independently selected halogen substituents.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Z is CH.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Z is N.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is of Formula (1a):


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(1a)

or a pharmaceutically acceptable salt thereof,

wherein:

	R1a is hydrogen or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1b is hydrogen or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1c is hydrogen or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents;
	R1d is hydrogen or C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halogen substituents.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is of Formula (1b):


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(1b)

or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q1 is Formula (4a), Formula (4b), Formula (4c), or Formula (4e):


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (4a), 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (4b), 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (4c), or 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 (4e)

	wherein:

	R3a is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;

	wherein the C1-6 alkyl of R3a is optionally substituted with 1, 2, or 3 independently selected halogen substituents;

	wherein the NH2 of R3a is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents; and

	wherein the OC1-6 alkyl of R3a is optionally substituted with 1, 2, or 3 independently selected halogen substituents;

	R3b is hydrogen, halogen, cyano, C1-6 alkyl, NH2, or OC1-6 alkyl;

	wherein the C1-6 alkyl of R3b is optionally substituted with 1, 2, or 3 independently selected halogen substituents;

	wherein the NH2 of R3b is optionally substituted with 1 or 2 independently selected C1-6 alkyl substituents; and

	wherein the OC1-6 alkyl of R3b is optionally substituted with 1, 2, or 3 independently selected halogen substituents; and

	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is the point of attachment to V.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q1 is Formula (5a), Formula (5b), Formula (5c), or Formula (5d):


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (5a), 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 (5b), 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 (5c), or 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 (5d),

wherein:

	R4a is C1-6 alkyl or OC1-6 alkyl;
	R4b is hydrogen or C1-6 alkyl; and
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is the point of attachment to V.”---


	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q2 is Formula (3a):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (3a)

wherein:

	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is the point of attachment to Z.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein Ring Q2 is Formula (3b):


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (3b)

wherein:

	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is the point of attachment to Z.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R1a is hydrogen;
	R1b is hydrogen;
	R1c is hydrogen; and
	R1d is hydrogen.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:

---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	R2a is hydrogen;
	R2b is hydrogen;
	R2c is hydrogen; and
	R2d is hydrogen.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

	each RA is independently hydrogen; and
	each RB is independently hydrogen.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein bond (a) is a single bond.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein n is 2.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, and 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“A drug comprising a compound according to claim 1, or a pharmaceutically acceptable salt thereof, as an active ingredient.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“	A medicament comprising a pharmaceutically acceptable excipient, at least one drug, and a compound according to claim 1, or a pharmaceutically acceptable salt thereof, as an active ingredient;

	wherein each drug is independently selected from the group consisting of an adrenaline beta receptor antagonist, an analgesic drug, an anticonvulsant, an antidementia drug, an antidepressant drug, an antiemetic drug, an antiepileptic drug, an antimigraine drug, an antiparkinsonian drug, an antischizophrenic agent, an anxiolytic drug, a dopamine receptor agonist, a dopamine supplement, a hormone preparation, a drug for treating a mood disorder, and a sleep-inducing drug.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a central nervous system disease or disorder or a mental disease or disorder in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound according to claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 24, wherein the central nervous system disease or disorder or the mental disease or disorder is selected from the group consisting of a behavioral disorder due to psychoactive substance use, a behavioral disorder with onset usually occurring in childhood, a behavioral disorder with onset usually occurring in adolescence, a degenerative disease of the central nervous system, a delusional disorder, an emotional disorder with onset usually occurring in childhood, an emotional disorder with onset usually occurring in adolescence, an extrapyramidal movement disorder, a mental disorder due to psychoactive substance use, a mood affective disorder, a neurotic disorder, an organic mental disorder, a pervasive developmental disorder, schizophrenia, a schizotypal disorder, sexual dysfunction not caused by an organic disorder or organic disease, a sleep disorder, a somatoform disorder, and a stress-related disorder.”---


	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 29, wherein the sleep disorder is a nonorganic sleep disorder.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 24, wherein the central nervous system disease or disorder or the mental disease or disorder is selected from the group consisting of aggression associated with Alzheimer’s disease, agitation associated with Alzheimer’s disease, a bipolar disorder with a psychotic feature, a depressive disorder with a psychotic feature, irritation associated with Alzheimer’s disease, a negative symptom of schizophrenia, a positive symptom of schizophrenia, a psychopathic symptom associated with Alzheimer’s disease, a psychopathic symptom associated with dementia, a psychopathic symptom associated with Parkinson’s disease, and schizophrenia.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 32, wherein the psychopathic symptom associated with dementia is a psychopathic symptom associated with dementia with Lewy bodies.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 32, wherein the psychopathic symptom associated with Parkinson’s disease is a psychopathic symptom associated with Parkinson’s disease with dementia.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 24, wherein the central nervous system disease or disorder or the mental disease or disorder is selected from the group consisting of aggression associated with Alzheimer’s disease, agitation associated with Alzheimer’s disease, irritation associated with Alzheimer’s disease, a psychopathic symptom associated with Alzheimer’s disease, a psychopathic symptom associated with dementia, and schizophrenia.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 35, wherein the psychopathic symptom associated with dementia is a psychopathic symptom associated with dementia with Lewy bodies.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“	A method for treating a central nervous system disease or disorder or a mental disease or disorder in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of at least one drug and a compound according to claim 1, or a pharmaceutically acceptable salt thereof, as an active ingredient;

	wherein each drug is independently selected from the group consisting of an adrenaline beta receptor antagonist, an analgesic drug, an anticonvulsant, an antidementia drug, an antidepressant drug, an antiemetic drug, an antiepileptic drug, an antimigraine drug, an antiparkinsonian drug, an antischizophrenic agent, an anxiolytic drug, a dopamine receptor agonist, a dopamine supplement, a hormone preparation, a drug for treating a mood disorder, and a sleep-inducing drug.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 37, wherein first at least one drug is administered to the patient, and second the compound according to claim 1, or a pharmaceutically acceptable salt thereof, is administered to the patient.”---

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 37, wherein first the compound according to claim 1, or a pharmaceutically acceptable salt thereof, is administered to the patient, and second at least one drug is administered to the patient.”---

	In claim 40, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 37, wherein at least one drug and the compound according to claim 1, or a pharmaceutically acceptable salt thereof, are administered to the patient concurrently.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“	A method for treating a central nervous system disease or disorder or a mental disease or disorder in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a medicament comprising a pharmaceutically acceptable excipient, at least one drug, and a compound according to claim 1, or a pharmaceutically acceptable salt thereof, as an active ingredient;

	wherein each drug is independently selected from the group consisting of an adrenaline beta receptor antagonist, an analgesic drug, an anticonvulsant, an antidementia drug, an antidepressant drug, an antiemetic drug, an antiepileptic drug, an antimigraine drug, an antiparkinsonian drug, an antischizophrenic agent, an anxiolytic drug, a dopamine receptor agonist, a dopamine supplement, a hormone preparation, a drug for treating a mood disorder, and a sleep-inducing drug.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew B. Freistein (Reg. No. 52,917) on May 16, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624